                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §         CRIMINAL NO. 4:18-CR-575
                                                §         (HUGHES)
 JACK STEPHEN PURSLEY,                          §
   AKA STEVE PURSLEY,                           §
               Defendant.                       §


               DECLARATION OF GRACE E. ALBINSON
  RELATED TO GOVERNMENT’S REQUEST TO AUTHORITIES IN THE ISLE OF
                             MAN

       GRACE E. ALBINSON, pursuant to 28 U.S.C. § 1746, hereby declares under penalty of

perjury, to the best of her information and belief:

       1.      I am a Trial Attorney with Southern Criminal Enforcement Section of the Tax

Division, United States Department of Justice, and I submit this Declaration pursuant to the

Court’s order dated November 20, 2018, stating that the Government must coordinate with the

U.S. Department of State in connection to its request to the authorities in the Isle of Man.

       2.      On December 4, 2018, the Government held a telephone conference with the

following individuals: 1) Tom Heinemann, Assistant Legal Adviser, Law Enforcement and

Intelligence, Office of the Legal Adviser, U.S. Department of State; 2) Amber Kluesener,

Supervisory Paralegal, Extradition Unit, Office of Law Enforcement and Intelligence, Office of

the Legal Adviser, U.S. Department of State; and 3) Erin Mikita, attorney with the Office of

International Affairs with the U.S. Department of Justice.

       3.      The Government explained that it had obtained a court order to submit a request

with the authorities in the Isle of Man, under the treaty between the governments of the United
States of America and the United Kingdom of Great Britain and Northern Ireland on Mutual Legal

Assistance in Criminal Matters extended to the Isle of Man, for a deposition of Kerry Smith in the

Isle of Man.

       4.      Mr. Heinemann stated, in sum and substance, that the Department of State had no

objections to, and no concerns with, the Government’s proposed course of action as the

Government was using the appropriate treaty process.

DATED:         December 4, 2018
                                                    Respectfully Submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas


                                             By:    /s/ Grace Albinson
                                                    Nanette L. Davis, Senior Litigation Counsel
                                                    Grace E. Albinson, Trial Attorney
                                                    Jack A. Morgan, Trial Attorney
                                                    U.S. Department of Justice, Tax Division
                                                    601 D Street, N.W., Room 7634
                                                    Washington, DC 20004
                                                    Grace.E.Albinson@usdoj.gov
                                                    (202) 616-3311
                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                   v.                             §          CRIMINAL NO. 4:18-CR-575
                                                  §          (HUGHES)
 JACK STEPHEN PURSLEY,                            §
   AKA STEVE PURSLEY,                             §
               Defendant.                         §

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 4, 2018, I electronically filed the foregoing document,

under seal, with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.

                                                By:     /s/ Grace Albinson
                                                        Nanette L. Davis, Senior Litigation Counsel
                                                        Grace E. Albinson, Trial Attorney
                                                        Jack A. Morgan, Trial Attorney
                                                        U.S. Department of Justice, Tax Division
                                                        601 D Street, N.W., Room 7634
                                                        Washington, DC 20004
                                                        Grace.E.Albinson@usdoj.gov
                                                        (202) 616-3311
